AMERICAN INDEPENDENCE FUNDS TRUST Shareholder Servicing Plan WHEREAS, the Trust, a corporation organized under the laws of Delaware, engages in business as an open-end management investment company and is registered as such under the Investment Company Act of 1940, as amended (the “Act”); WHEREAS, shares of the Trust are divided into separate series (each a “Fund” and collectively the “Funds”) set forth in Appendix A hereto, as may be amended from time to time; WHEREAS, the Trust has pursuant to a Multi Class Expense Allocation Plan established five classes of shares, one such class referred to as the Premier Class; WHEREAS, the Trust desires to adopt a Shareholder Servicing Plan and has adopted a related form of Shareholder Servicing Agreement with respect to each class of shares (the “Shares”) of the Funds for certain service organizations that wish to act as agent of their customers (the “Agent”) (respectively, the “Plan” and the “Agreement”); and WHEREAS, the Board of Trustees as a whole, and the Trustees who are not interested persons of the Trust (as defined in the Act) and who have no direct or indirect financial interest in the operation of this Plan or any Agreement and any agreements relating thereto (the “Qualified Trustees”), having determined, in the exercise of their reasonable business judgment and in light of their fiduciary duties under state law and in keeping with the requirements of Section 36(a) and (b) of the Act, that there is a reasonable likelihood that this Plan and the Agreement will benefit the Premier Class Shares of the Funds and their shareholders, have accordingly approved this Plan and the Agreement on behalf of the Funds by votes cast in person at a meeting called for the purpose of voting on this Plan and the Agreement and any agreements related thereto. NOW, THEREFORE, the Trust hereby adopts this Plan on the following terms and conditions: 1.
